Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21 – 23, 25 – 26, 30 – 32, 34, 36, 38 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiang et al. (US Patent Application Publication 2008/0269926, IDS), hereinafter referred as Xiang.

Regarding claim 21, Xiang discloses an apparatus (Fig. 3) comprising: 
at least one memory (claim 18); 
instructions (claim 18); and 
at least one processor (Fig. 3, #114, [0024]) to execute the instructions to: 
extract an audio feature from a first audio signal, the first audio signal output by a first sensor during presentation of media content in an environment (Fig. 4, #145, [0037 – 0039], extract speech reference signal output by sensor #109, and/or #110); 
derive supplemental audio information from a second audio signal, the second audio signal output by the first sensor or a second sensor during the presentation of the media content in the environment (Fig. 4, #145, [0037 – 0039], derive noise signal output by sensor #109, and/or #110), the supplemental audio information indicative of one or more of (a) an action by one or more users in the environment or (b) environmental noise not associated with the one or more users ([0036 – 0041], background noise); 
assign a classification to the first audio signal based on the audio feature and the supplemental audio information ([0039], A Voice Activity Detect (VAD) decision signal 148 indicates whether there is speech in signal 136); and 
cause a media player to modify the media content based the classification (Fig. 4, AVC 126, [0041]).

Regarding claim 22 (depends on claim 21), Xiang disclosed the apparatus wherein the at least one processor is to execute a first classification model to identify the audio feature and a second classification model to identify the supplemental audio information ([0037 - 0039], model 145 identifies speech feature and noise).

Regarding claim 23 (depends on claim 21), Xiang disclosed the apparatus wherein the first audio signal is a filtered audio signal and the second audio signal is an unfiltered audio signal (Fig. 4, if we consider 110 + 119 as a whole (sensor), 140A is a filtered audio signal; if we consider 109 + 118 +141 as a whole (sensor), #139A is an unfiltered audio signal).

Regarding claim 25 (depends on claim 21), Xiang disclosed the apparatus wherein the supplemental audio information includes the environmental noise and the at least one processor is to identify the environmental noise in the second audio signal based on a location of the environment ([0036 – 0041], background noise).

Regarding claim 26 (depends on claim 21), Xiang disclosed the apparatus wherein the at least one processor is to generate an instruction to cause the media player to adjust a volume of the media content based on a level of the environmental noise relative to a threshold ([0026 – 0027, 0030 - 0033]).

Regarding claim 30 (depends on claim 21), Xiang disclosed the apparatus wherein the at least one processor is to cause the media player to modify the media content by generating an instruction to cause the media player to adjust one or more of a volume of the media content or a playlist including the media content (Fig. 4, AVC 126, [0033, 0041]).

Regarding claims 31 and 36, they are corresponding to claim 21, thus, they are rejected for the same reason set forth for claim 21.

Regarding claim 32 (depends on claim 31), Xiang disclosed the system wherein the at least one processor is to filter the first signal to remove noise from the first signal (Fig. 4, if we consider 110 + 119 as a whole (sensor), 140A is a filtered audio signal).

Regarding claim 34 (depends on claim 31), Xiang disclosed the system wherein the at least one processor is to generate an instruction to cause the media player to adjust a volume of the media content based on a level of the noise data relative to a threshold ([0026 – 0027, 0030 - 0033]).

Regarding claim 38 (depends on claim 36), Xiang disclosed the storage medium wherein the instructions, when executed, cause the at least one machine to generate an instruction to cause the media player to adjust a volume of the media content based on a level of the environmental noise relative to a threshold ([0026 – 0027, 0030 - 0033]).

Regarding claim 39 (depends on claim 36), Xiang disclosed the storage medium wherein the instructions, when executed, cause the at least one machine to cause the media player to modify the media content by generating an instruction to cause the media player to adjust one or more of a volume of the media content or a playlist including the media content ([0026 – 0027, 0030 - 0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Caskey et al. (US Patent Application Publication 2014/0119564), hereinafter referred as Caskey.

Regarding claim 24 (depends on claim 21), Xiang fails to explicitly disclose the apparatus wherein the supplemental audio information includes the action by the one or more users and the classification is indicative of a reaction of the one or more users to the media content.
However, in a similar field of endeavor Caskey discloses a method for selecting music preferences for a user (abstract). In addition, Caskey discloses the method wherein audio information includes the action by the one or more users and the classification is indicative of a reaction of the one or more users to the media content ([0048, 0052], determine and classifiy user reaction/mood). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiang, and the audio information includes the action by the one or more users and the classification is indicative of a reaction of the one or more users to the media content. The motivation for doing this is that the application of Xiang can be extended so that the user’s feedback can further control the system.

Claim(s) 27 – 29, 33, 37 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Zhurin et al. (US Patent Application Publication 2004/0218768, IDS), hereinafter referred as Zhurin.

Regarding claim 27 (depends on claim 21), Xiang fails to explicitly disclose the apparatus wherein the action of the one or more users includes a user input at the media player.
However, in a similar field of endeavor Zhurin discloses a method for volume control of an audio reproduction (abstract). In addition, Zhurin discloses the method wherein the action of the one or more users includes a user input at the media player ([0019 – 0020, 0110]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiang, and the action of the one or more users includes a user input at the media player. The motivation for doing this is that the application of Xiang can be extended so that the noise can be applied to various resources.

Regarding claim 28 (depends on claim 21), Zhurin further discloses the apparatus wherein the action of the one or more users includes talking or singing by the one or more users during the presentation of the media content ([0019 – 0020, 0110]).

Regarding claim 29 (depends on claim 21), Zhurin fails to explicitly disclose the apparatus wherein the audio feature includes one or more of volume, pitch, energy, bandwidth, or zero crossing rates associated with the first audio signal. 
However, in a similar field of endeavor Zhurin discloses a method for volume control of an audio reproduction (abstract). In addition, Zhurin discloses the method wherein the audio feature includes one or more of volume, pitch, energy, bandwidth, or zero crossing rates associated with the first audio signal ([0046, 0071], 200 – 1200 Hz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiang, and the audio feature includes one or more of volume, pitch, energy, bandwidth, or zero crossing rates associated with the first audio signal. The motivation for doing this is that the application of Xiang can be extended so that the a specific type of noise resource can be detected.

Regarding claim 33 (depends on claim 31), Xiang fails to explicitly disclose the system wherein the noise data is indicative of an action performed by the one or more users during the presentation of the media content.
However, in a similar field of endeavor Zhurin discloses a method for volume control of an audio reproduction (abstract). In addition, Zhurin discloses the method wherein the noise data is indicative of an action performed by the one or more users during the presentation of the media content ([0019 – 0020, 0110]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiang, and the noise data is indicative of an action performed by the one or more users during the presentation of the media content. The motivation for doing this is that the application of Xiang can be extended so that the noise can be applied to various resources.

Regarding claim 37 (depends on claim 36), Xiang disclosed the storage medium wherein the instructions, when executed, cause the at least one machine to execute a first classification model to identify the audio feature and a second classification model to identify the supplemental audio information ([0037 - 0039], model 145 identifies speech feature and noise).

Regarding claim 40, it is corresponding to claim 29, thus, it is rejected for the same reason set forth for claim 29.

Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiang in view of Li et al. (US Patent Application Publication 2013/0329913), hereinafter referred as Li.

Regarding claim 35 (depends on claim 31), Xiang fails to explicitly disclose the system wherein the at least one sensor includes one or more of a touch sensor or a vibration sensor.
However, in a similar field of endeavor Li discloses a method for volume control (abstract). In addition, Li discloses the method wherein at least one sensor includes one or more of a touch sensor or a vibration sensor (claim 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Xiang, and at least one sensor includes one or more of a touch sensor or a vibration sensor. The motivation for doing this is that the application of Xiang can be extended so that the noise can be applied to various resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668